UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6385


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GABRIEL VASHON SEAY, a/k/a Gabriel Seay,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:14-cr-00614-DKC-1; 8:15-cv-03367-
DKC)


Submitted: September 24, 2018                                 Decided: October 10, 2018


Before GREGORY, Chief Judge, and NIEMEYER and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gabriel Vashon Seay, Appellant Pro Se. Jennifer Regina Sykes, OFFICE OF THE
UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gabriel Vashon Seay seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice or

judge issues a certificate of appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).         A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

       When the district court denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the district court’s assessment of

the constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court

denies relief on procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion states a debatable claim of

the denial of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Seay has not made

the requisite showing. Accordingly, we deny a certificate of appealability and dismiss

the appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




                                              2